In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0058V
                                        UNPUBLISHED


    ROBBIE HARTLEY,                                          Chief Special Master Corcoran

                        Petitioner,                          Filed: November 7, 2019
    v.

    SECRETARY OF HEALTH AND                                  Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                          Stipulation on Damages; Influenza
                                                             (Flu) Vaccine; Shoulder Injury
                        Respondent.                          Related to Vaccine Administration
                                                             (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                              DECISION ON JOINT STIPULATION 1

        On January 11, 2018, Robbie Hartley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (SIRVA). Petition at 1; Stipulation, filed November 7, 2019, at
¶¶ 4. Petitioner further alleges that she suffered left shoulder injuries that were caused-
in-fact by the influenza vaccination, that she began to experience pain “shortly after
vaccination,” and that she experienced residual effects of her injury for more than six
months. Petition at 1, 5; Stipulation at ¶¶ 4. Respondent “denies that petitioner
sustained a Shoulder Injury Related to Vaccine Administration (“SIRVA”) Table injury
and denies that petitioner’s alleged left shoulder injuries and their residual effects were
caused-in-fact by her flu vaccine.” Respondent further “denies that the flu vaccine
caused petitioner any other injury or her current condition.” Stipulation at ¶ 6.

1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on November 7, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $110,000 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages, including pain and suffering and lost wages, that would be available
        under § 15(a). Stipulation at ¶ 8.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
ROBBIE HARTLEY,                                     )
                                                    )
                Petitioner,                         )
                                                    )     No. l8-58V
V.                                                  )     Chief Special Master Corcoran
                                                    )     ECF
SECRETARY OF HEALTH AND HUMAN                       )
SERVICES,                                           )
                                                    )
               Respondent.                          )
____ _____________                                  )

                                          STIPULATION

        The parties hereby stipulate to the following matters:

        I . Robbie Hartley, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa- l Oto -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received the flu immunization on September 27, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered left shoulder injuries that were caused-in-fact by

the flu vaccination, and further alleges that she experienced the residual effects of her injury for

more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that petitioner sustained a Shoulder Injury Related to Vaccine
Administration ("SlRV A") Table injury and denies that petitioner's alleged left shoulder injuries

and their residual effects were caused-in-fact by her flu vaccine. Respondent further denies that

the flu vaccine caused petitioner any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)( 1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $110,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages, including pain and suffering
        and lost wages, that would be available under42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S. C. § 300aa-2 l (a)( l ), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 4 2 U.S. C. § 300aa- l S(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on September 27, 2016,

as alleged by petitioner in a petition for vaccine compensation filed on or about January 11,

2018, in the United States Court of Federal Claims as petition No. l8-58V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties ' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner to develop left

shoulder injuries or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I

                                                  4
Respectfully submitted,




ROBBIE HARTLEY


ATTORNEY OF RECORD FOR                             AUTHORIZED REPRESENTATIVE
PETITI . N                                         OF THE ATTORNEY GENERAL:




        Brazil, LLP
      wining Road
 uite 208                                          Civil Division
Dresher, PA 19025                                  U.S. Department of Justice
Tel: (215) 885-1655                                P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                                ATTORNEY OF RECORD FOR
OFTHESECRETARYOFHEALTH                                   RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY                                            SARAH C. DUNCAN
Acting Director, Division of Injury Compensation         Trial Attorney
       Programs (DICP)                                   Torts Branch
Healthcare Systems Bureau                                Civil Division
Health Resources and Services Administration             U.S. Department of Justice
U.S. Department of Health and Human Services             P.O. Box 146
5600 Fishers Lane                                        Benjamin Franklin Station
Parklawn Building, Mail Stop 08N 146B                    Washington, DC 20044-0146
Rockville, MD 20857                                      Tel: (202) 514-9729



Dated:   I0/1.~f2ot9



                                             5